Citation Nr: 0601933	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-20 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
chronic paranoid type, currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the veteran's claim for an 
increased rating for schizophrenia, and for entitlement to 
TDIU.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The veteran's schizophrenia is productive of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships; the disability does not more nearly 
approximate occupational and social impairment with 
deficiencies in most areas.

3.  The veteran has one service-connected disability 
(schizophrenia), rated as 50 percent disabling.  His 
schizophrenic disorder has not been shown to be of such 
severity so as to preclude substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(2005).
2.  The criteria for a TDIU rating are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

A 50 percent rating has been in effect for the veteran's 
service-connected schizophrenia since July 5, 1972.  In July 
2001, the veteran filed a claim for an increased rating.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the relevant rating criteria, 50 percent rating is 
assigned for a mental disorder (including schizophrenia) when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2005).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record reflects that the veteran receives regular 
treatment for schizophrenia.  VA treatment records dated from 
July 1998 to August 2004 show various symptoms related to 
schizophrenia, including paranoid ideation, delusions, and 
suspiciousness, although the veteran has consistently denied 
auditory or visual hallucinations.  Symptoms also include 
intolerance of stress, and difficulty coping.  The veteran's 
affect over this period has ranged from blunted or flat, to 
full, without any consistent pattern of worsening or 
improving.  His mood has similarly ranged from depressed and 
anxious to euthymic.  The most recent treatment records show 
the veteran's mood to be neutral, and that he has noted 
feelings of frustration related to finding employment.  Other 
symptoms include sleep disturbance, irritability, and 
isolation from others.  Frequent notations indicate that the 
veteran was appropriately dressed and groomed, that his 
conversation was coherent and goal-directed, and normal in 
rate and tone, and that his insight and judgment were intact.  
The veteran consistently denied suicidal or homicidal 
ideation, and there was no evidence of psychosis.  Overall, 
the veteran's schizophrenia is largely noted to be "under 
control," although it appears that his frustration with the 
vocational rehabilitation program and securing employment 
have aggravated his symptoms somewhat.

On VA examination in January 2002, the examiner noted that in 
1997, the veteran sought and received psychiatric treatment 
for the first time since he stopped taking psychotropic 
medication in 1973.  Since that time, he has been regularly 
followed as an outpatient.  He was currently not on any 
psychotropic medications.  The veteran was noted to be alert 
and oriented at the time of the examination, casually-
dressed, with a fairly neat appearance, and he made good eye 
contact.  He was cooperative throughout the examination.  His 
affect was noted to be slightly blunted, and his mood was 
slightly anxious.  His speech was clear, coherent, goal-
directed, unpressured, with no flights of ideas or looseness 
of association.  His insight was fair, and his judgment was 
noted to be fair to good.  He denied suicidal or homicidal 
ideations, although he did admit to delusions that this world 
is hell and that he is the creator of this world, and that he 
occasionally feels that people go out of their way to hurt 
him.  The veteran stated that he focused on his religion and 
involvement in church, and since doing this, the feelings of 
being in hell and being the creator do not last as long.  He 
admitted that he spends too much time sleeping.

With regard to employment, the veteran indicated that he 
worked in the photography business from 1976 to 1994, when he 
was forced to close his store due to lack of business.  The 
veteran indicated that he had not worked since 1995, and was 
currently caring for his mother full-time.  With regard to 
social interaction, the veteran was married for 13 years, and 
was divorced in 1986.  He does not have children.  He 
currently lives with his mother, and aside from her, he 
generally does not socialize with others except for attending 
several church functions each week.

The examiner found that the veteran's symptoms best met the 
diagnosis of schizophrenia, chronic paranoid type, but that 
his schizophrenia was now in a residual phase.  His symptoms 
were noted to interfere with his sense of reality at times, 
and he feels tired and oversleeps.  For these reasons, the 
examiner felt that his overall GAF score was 55-60.

Vocational rehabilitation records dated from June 1994 
through April 1998 demonstrate that the veteran's involvement 
in the program was overwhelmingly successful.  While the 
veteran is noted to have changed programs of study and 
academic institutions numerous times, this was related to 
changes in the veteran's goals and which institutions 
represented the best fit for his aspirations, rather than due 
to any problems related to his psychiatric symptoms.  The 
veteran's performance consistently was noted to be at an 
"A" level, and his attendance at classes was near perfect.  
His case worker consistently noted the veteran's enthusiasm, 
described the his progress as "excellent," and expressed a 
belief that he would be very successful in his chosen field.  
It appears that the veteran ceased to participate in the 
vocational rehabilitation program in April 1998 after a 
paperwork glitch prohibited him from enrolling in a class 
that he had intended to take.  His vocational rehabilitation 
file shows that his case worker expected the veteran to 
enroll in the class the following term, but it does not 
appear that the veteran followed through.  The record 
reflects that the veteran has attempted to secure a job and 
has not been successful in that regard.  There appears to be 
some confusion as to whether the veteran is still eligible 
for vocational rehabilitation; regardless, it is clear that 
the veteran has experienced a considerable amount of 
frustration in attempting to sort out the issue.

To this end, the veteran submitted an August 2000 letter to 
the RO from his psychiatrist, which stated that as a 
consequence of the frustration the veteran felt with regard 
to obtaining the benefits he expected to receive from the 
vocational rehabilitation program, it appeared that the 
program was aggravating, rather than helping his disability.  
The Board notes that this frustration is evident in 
outpatient treatment records dated after the VA examination, 
through August 2004.  Significantly, however, despite this 
frustration, the veteran's schizophrenia is noted to be well-
controlled.  

As compared to earlier treatment records, in 2002 the veteran 
exhibited mild paranoid ideation that someone is out to get 
him, and that is why he has been unable to find gainful 
employment.  Further, although psychotropic medication was 
discussed in one 2002 treatment record, the veteran has not 
been prescribed such medication to control paranoia.  
Subsequent treatment records indicated that he was doing well 
on his medications, which did not include any antipsychotic 
medication, and a May 2004 record noted that there was no 
need for antipsychotic medication.

The above-noted VA examination assigned a GAF score of 55-60.  
Other treatment records dated from June 2003 to August 2004 
reflect GAF scores of 70, 65, 62, and, most recently of 60 in 
August 2004.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).

Under DSM-IV, GAF scores from 61 to 70 generally reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and having 
some meaningful relationships.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  A 
score of 60 reflects some moderate symptoms (e.g., flat 
affect and circumstantial speech, and occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, or conflicts with 
peers or coworkers).  Id.  A score of 55 reflects serious 
symptoms (suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Here the veteran indicated that he does 
not have friends and generally does not socialize.  His work 
history has, for the most part, been stable.  Exacerbation of 
his symptoms related to finding employment does appear to 
have increased both paranoid ideations and delusions.  
However, the veteran's symptoms do not appear to have 
increased to such an extent that he is severely disabled by 
his schizophrenia.  Additionally, while the veteran has been 
unable to find work and he reports that he is being denied 
jobs due to his mental health history, recent GAF scores 
reflect mild symptoms, and his schizophrenia is consistently 
noted to be under control.  Accordingly, the Board finds that 
his symptoms related to schizophrenia have not worsened since 
the date of the last rating decision, and an increased rating 
is therefore not warranted.  

The Board has considered the veteran's assertions in 
adjudicating the issue on appeal.  However, as a layperson 
without ostensible medical training or expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as whether his symptoms have worsened to the extent that 
a higher rating is warranted.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board has also 
considered the veteran's sister's assertions that his 
schizophrenia is more disabling than is currently recognized.  
While the Board acknowledges that the veteran's sister is 
competent to describe the veteran's actions, including 
obsessional rituals related to food preparation and car 
maintenance, and his unkempt appearance on a day to day 
basis, the Board finds more probative the fact that no such 
observations have been made by any treating physician or his 
vocational rehabilitation case worker since June 1994.

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 50 percent 
disability rating than anything higher.  The evidence does 
not support deficiencies in most areas.  His treating 
physicians and the VA examiner have reported that he does not 
have symptoms such as suicidal or homicidal ideation, 
obsessional rituals that interfere with routine activities, 
or speech that is intermittently illogical or obscure, or 
irrelevant.  Rather, the veteran's speech is consistently 
noted to be coherent and goal-oriented.  Assessments of his 
condition have concluded that he does not have near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  
Significantly, despite the veteran's frustration with not 
being able to find work, he is noted to generally be 
optimistic.  Likewise, the medical evidence shows fair to 
good judgement, fair insight, and a fairly neat appearance.  
Thus, the findings do not support the conclusion that the 
veteran has impaired impulse control, spatial disorientation, 
or neglect of personal appearance and hygiene.  While he has 
been noted to have difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships, these factors alone are not 
sufficient to warrant an increased rating of 70 percent for 
his schizophrenia.  As such, the Board finds that an 
evaluation in excess of 50 percent is not warranted.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005).  As discussed above, the evidence does 
not reflect that the veteran's schizophrenia caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Based on the foregoing, The Board finds that referral for 
consideration of an extra-schedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).

In sum, the weight of the credible evidence demonstrates that 
the veteran's currently assigned 50 percent evaluation under 
DC 9203 represents the highest allowable award based on the 
evidence of record.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert. v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).



2.  TDIU

The veteran also seeks a total disability rating based on 
individual unemployability (a TDIU rating).  He alleges that 
he is not able to work because of his service-connected 
schizophrenia.

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age  or to the 
impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2005); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, 
set forth at 38 C.F.R. § 3.340(a)(2) (2005), provide for a 
total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Subjective criteria, set forth at 38 
C.F.R. § 4.16(a) (2005), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2005).

The veteran in this case is currently rated 50 percent 
disabled due schizophrenia, paranoid type.  He has no other 
service-connected disabilities.  He therefore does not meet 
the minimum schedular criteria for a TDIU.  See 38 C.F.R. § 
4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2005).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).  The rating board did not refer this case 
for extra-schedular consideration.

The Board, however, concludes that the veteran is not 
unemployable due to his service-connected disability.  The 
Board notes that the veteran was diagnosed with schizophrenia 
in 1972.  Nevertheless, he had a successful work history from 
1976 to 1994.  In 1994, the veteran was forced to close his 
business for financial reasons, and at that point he returned 
home to care for his mother.  He at that time also became 
involved in the vocational rehabilitation program on a full-
time basis.  During his involvement with the program, the 
veteran did not seek work, as he was focusing on preparing 
himself for finding employment at the conclusion of the 
program.  The veteran's performance in the vocational 
rehabilitation program was noted to be excellent.  He was 
enthusiastic, had near perfect attendance in his courses, and 
his grades were consistently at an "A" level.  He ceased 
participation in the program in the Spring of 1998, for 
reasons that appear to be related to an inability to enroll 
in a class due to the class already being full, rather than 
for reasons related to his psychiatric disability.  The Board 
acknowledges that the veteran since has not been able to 
secure gainful employment.  

Nevertheless, the Board finds that the evidence as a whole 
does not suggest that the veteran service-connected 
schizophrenia disorder renders him unable to secure and 
follow a substantially gainful occupation.  The Board 
therefore concludes that this case presents no unusual or 
exceptional circumstances that would justify a referral of 
the total rating claim to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  There 
is no evidence of anything out of the ordinary, or not 
average, in the veteran's situation.  In the absence of any 
evidence of unusual or exceptional circumstances beyond that 
which is contemplated by the assigned schedular disability 
evaluations, the preponderance of the evidence is against the 
claim.  The benefit-of-the-doubt rule does not apply and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert, supra.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in November 2001, 
and July 2004; a rating decision in March 2002; a statement 
of the case in January 2004; and a supplemental statement of 
the case in November 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Thus, VA has satisfied its duty to notify 
the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.



ORDER


An increased rating for schizophrenia is denied.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


